EXHIBIT 10.26
 
FORM OF DIRECTOR STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made and entered into as of the date last below written by and
between CleanTech Biofuels, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Optionee”).
 
WHEREAS, the Optionee is a Director of the Company as of ______________, 2011;
and
 
WHEREAS, the Company adopted the Company’s 2007 Stock Option Plan (the “Plan”)
under which the Company is authorized to grant stock options to certain
employees, directors and consultants of the Company; and
 
WHEREAS, the Board of Directors of the Company (“BOD”) has determined that the
Company should, in recognition of Optionee’s contributions, grant an option to
the Optionee pursuant to the terms of the BOD consent, this Agreement and the
Plan; and
 
WHEREAS, the Optionee desires to accept the option.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
 
1.           Grant of Option.  The Company hereby grants a Qualified Stock
Option in the amount and subject to the terms provided in this Agreement (the
“Option”) effective as of ____________, 2011 (the “Grant Date”).  If the Option
is a Nonqualified Stock Option, the Option is not intended to be and shall not
be treated as a qualified incentive stock option as defined under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).  If the Option is a
Qualified Stock Option, the Option is intended to be and shall be treated as a
qualified incentive stock option as defined under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  The foregoing notwithstanding,
to the extent the aggregate fair market value of stock with respect to which
Qualified Stock Options are exercisable for the first time by Optionee in any
given calendar year exceeds $100,000, such Qualified Stock Options shall be
treated as Nonqualified Stock Options under the Plan.  In such event, Section 8
of this Agreement shall not apply to shares acquired by Optionee as a result of
the exercise of such Nonqualified Stock Options.
 
2.           Shares.  The shares of stock subject to the Option shall be the
Company’s authorized but unissued or reacquired Common Stock, $0.001 par value
(the “Common Stock”).
 
3.           Number of Shares.  The number of shares of Common Stock which the
Optionee may purchase under the Option is _________.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Term and Exercise of Option.  The Option shall be first exercisable
with respect to one half (1/2) of the shares subject to the Option commencing on
the First Anniversary of Grant Date, with respect to another one half (1/2) of
the shares subject to the Option commencing on the Second Anniversary of Grant
Date, if Optionee is a member of the BOD as of each of such dates.  The exercise
period for the Option shall end upon the date seven (7) years after the Grant
Date.  To the extent the Option for any of the shares is not exercised within
the foregoing period, the Option shall expire and thereafter shall be null and
void.
 
Notwithstanding anything herein to the contrary, if Optionee is employed by the
Company upon the effective date of any merger, consolidation, sale of all (or
substantially all) of the assets of the Company, or other business combination
involving the sale or transfer of all (or substantially all) of the capital
stock or assets of the Company in which the Company is not the surviving entity,
or if it is the surviving entity, either (i) it does not survive as an operating
ongoing concern in substantially the same line of business, or (ii) it is
controlled by persons or entities previously unaffiliated with the Company, the
Option shall become exercisable immediately prior to the consummation of any of
the foregoing events with respect to one hundred percent (100%) of the shares
subject to the Option.
 
5.           Manner of Exercise, Purchase Price, and Payment.  Exercise of the
Option shall be made by delivery to the Company by Optionee (or other person
entitled to exercise the Option as provided hereunder) of (i) an executed
“Notice of Exercise of Stock Option and Record of Stock Transfer”, in the form
attached hereto as Exhibit A and incorporated herein by reference, and (ii)
payment of the aggregate purchase price for shares purchased pursuant to the
exercise.  The price per share of the Common Stock which the Optionee may
purchase hereunder is $______.  The purchase price shall be payable in full in
United States dollars in cash or by certified check upon the exercise of the
Option.
 
6.           Restriction on Transfer.  This Option is not transferable by the
Optionee other than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by the Optionee. Upon the
death of the Optionee, the executors or administrators of the Optionee’s estate,
or any person or persons who shall have acquired the right to exercise the
Option by bequest, inheritance, or otherwise by reason of the death of the
Optionee shall have the right to exercise the Option, provided that such
exercise occurs not more than seven (7) years from the Grant Date and also
within one (1) year of the Optionee’s death.
 
7.           Restrictions on Exercise.  The Option shall be exercisable subject
to the following restrictions:
 
 
a.
The Optionee must be a director of the Company at all times during the period
beginning on the Grant Date and ending thirty-six (36) months before the earlier
of the date of exercise of the Option or the date of the Optionee’s death. If
the Option is a Qualified Stock Option, the foregoing notwithstanding, the
Optionee recognizes and acknowledges by the Optionee’s signature below that it
is anticipated that the favorable tax consequences afforded by Section 422 of
the Code will only be available to the Optionee if the Optionee exercises the
Option within three (3) months of termination of employment with the Company or,
in the event of the Optionee’s termination of employment due to disability,
within one (1) year of such termination; and

 
 
b.
So long as the Optionee remains a director of the Company, the Option may be
exercised in whole or in part; provided, however, that the Optionee shall not
exercise part of the Option for fewer than twenty-five (25) shares at one time
unless the total number of shares subject to the Option is fewer than
twenty-five (25), in which case the Optionee shall not exercise the Option for
fewer than all of such shares.

 
 
2

--------------------------------------------------------------------------------

 
 
8.           Restriction on Disposition of Common Stock.  It is recognized that,
under current tax laws, if the Option is a Qualified Stock Option and the
Optionee disposes of Common Stock acquired pursuant to the Optionee’s exercise
of the Option within two (2) years after the Grant Date or within one (1) year
after the transfer of such Common Stock to the Optionee, then the Optionee must
recognize ordinary income, as opposed to capital gain, on such
disposition.  Further, the Optionee hereby consents to enter into and execute
such agreements restricting the sale, assignment, transfer, or other disposition
of the Common Stock by Optionee as may be required by the Compensation Committee
(“Committee”) and/or BOD upon any exercise of the Option granted hereunder.
 
9.           Other Restrictions.  The Option shall be subject to all of the
terms, conditions, and restrictions of the Plan, the terms of which are
incorporated herein by reference.  The Option shall in all respects be
interpreted in accordance with the Plan.  To the extent the terms of the Plan
and this Agreement or any other document pertaining to the Option are
inconsistent, the Plan shall prevail.  The Committee and/or BOD shall interpret
and construe the Plan and this Agreement and its interpretations and
determinations shall be conclusive and binding on the parties hereto and any
other person claiming an interest hereunder, with respect to any issue
pertaining to the Option or the Plan.
 
10.           Obligation of the Optionee.  The Optionee shall at no time be
obligated to exercise the Option.
 
11.           Rights as a Shareholder.  The Optionee and any transferee of the
Option shall have no rights as a shareholder of the Company with respect to any
shares of Common Stock which are the subject of the Option until the date of
transfer on the records of the Company of the shares of stock.
 
12.           Adjustment of and Changes in Stock of the Company.  In the event
of a reorganization, recapitalization, change of shares, stock split, spin-off,
stock dividend, reclassification, subdivision or combination of shares of stock
of the Company, or the merger, consolidation, rights offering, or any other
change in the corporate structure or shares of the Company, the Committee and/or
BOD shall make such adjustment as it deems appropriate in the number and kind of
shares of Common Stock subject to the Option or in the option price; provided,
however, that no such adjustment shall give the Optionee any additional benefits
under the Option.
 
13.           Employment Rights Not Affected.  Neither the granting of the
Option nor its exercise shall be construed as granting to the Optionee any right
with respect to continuance of employment with the Company.  Except as may
otherwise be limited by a written agreement between the Company and the
Optionee, the right of the Company to terminate at will the Optionee’s
employment with the Company at any time and for any reason whatsoever is
specifically reserved by the Company, and acknowledged by the Optionee.
 
 
3

--------------------------------------------------------------------------------

 
 
14.           Amendment of Option.  The Option may be amended by the BOD or by
the Committee at any time (i) if the BOD or the Committee determines, in its
sole discretion, that amendment is necessary or advisable in light of any
addition to or change in the Code or in the regulations issued thereunder, or
any federal or state securities law or other law or regulation, which change
occurs after the Grant Date and by its terms applies to the Option; or (ii)
other than in the circumstances described in clause (i) or provided in the Plan,
with the consent of the Optionee.  The foregoing notwithstanding, the Committee
and/or BOD may, in its sole discretion, cancel the Option at any time prior to
the Optionee’s exercise of the Option if, in the opinion of the Committee and/or
BOD, the Optionee engages in activities contrary to the interests of the
Company.
 
15.           Notice.  Any notice to the Company provided for in this Agreement
shall be addressed to it in care of its Secretary at the Company’s offices at
7386 Pershing Ave, St. Louis, Missouri 63105, and any notice to the Optionee
shall be addressed to the Optionee at the current address shown on the payroll
records of the Company, or to such other address and to the attention of such
other person(s) or officer(s) as either party may designate by written
notice.  Any notice shall be deemed to be duly given if and when properly
addressed and deposited, postage paid, in the United States mail or when hand
delivered to the party to whom it is addressed.
 
16.           Governing Law.  This Agreement shall be construed in accordance
with and shall be subject to the internal laws of the State of Missouri, except
to the extent preempted by federal law.
 
17.           Acknowledgment of Receipt of Plan.  By Optionee’s signature below,
Optionee hereby acknowledges receipt of a copy of the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this Agreement and the Optionee has placed his signature hereon as of
the ____ day of _______________, _____, and effective as of the Grant Date.
 
 

COMPANY:   CLEANTECH BIOFUELS, INC.    
By:______________________________________    
Title:_____________________________________       OPTIONEE:  
_________________________________________

 
 
5